Case 2:18-cv-16509-MCA-LDW Document 57 Filed 01/28/20 Page 1 of 1 PagelD: 288

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

RESHMA ABELL, Civil Action No.
Plaintiff, 18-16509 (MCA) (LDW)
7 AMENDED SCHEDULING ORDER

PACIRA PHARMACEUTICALS INC.,
etal.,

Defendants,

 

 

THIS MATTER having come before the Court by way of a January 28, 2020 telephone
conference before the undersigned, and for good cause shown,
IT IS, on this 28th day of January 2020, ORDERED that the Pretrial Scheduling Order
entered October 28, 2019 (ECF No. 51) is hereby amended as follows:
1. Fact discovery is extended through May 20, 2020. No fact discovery shall be issued or
engaged in beyond that date, except upon application and for good cause shown.
2. The parties shall appear for a telephonic status conference before the undersigned on April
2, 2020 at 3:00 p.m. The parties shall submit concise status letters to the Court no later
than three business days in advance of the conference. Plaintiff's counsel shall initiate the
call to (973) 645-3574 once representatives for all parties are on the line.

wt ? bi ) ( Jrtke

(Hon. Leda Dunn Wettre
“United States Magistrate Judge
